                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
   Case No.       2:18-cv-00617-RGK-GJS                                            Date    May 10, 2019
   Title          Lack v. Mizuho Bank, Ltd. et al.



   Present: The Honorable        R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
            Sharon L. Williams                              Not Reported                               N/A
                Deputy Clerk                          Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                        Attorneys Present for Defendants:
                         Not Present                                              Not Present
   Proceedings:               (IN CHAMBERS) Order to Show Cause

        On May 8, 2019, plaintiff Joseph Lack (“Plaintiff”) and defendants Mizuho Bank Ltd.
(“Mizuho”) and Mark Karpeles (“Karpeles”) filed a joint motion to continue the June 25, 2019 trial date
for seven months because Karpeles was not served until April 16, 2019 (DE 121). The parties have been
unable to take discovery from Karpeles. Plaintiff and Mizuho, however, have conducted discovery
against one another.

        Plaintiff’s claim against Mizuho is distinct from his claims against Karpeles. Accordingly, the
Court requires supplemental briefing as to why it should not sever Karpeles from the current action.
Parties have until May 16, 2019 to submit supplemental briefing, no more than five (5) pages in length
each.

           IT IS SO ORDERED.


                                                                                                   :
                                                       Initials of Preparer                     SLW




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                   Page 1 of 1
